IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LISA MARIE DENNIS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3207

ALLISON E. ALBERT,

     Appellee.
__________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Charles Michael Williams of the Law Office of C. Michael Williams, P.A.,
Jacksonville, for Appellant.

Jamie L. Ibrahim of Jacksonville Area Legal Aid, Inc., Jacksonville; Andrew J.
Steif of Holland & Knight LLP, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.
2